—Judgment, Supreme Court, New York County (John Bradley, J.), rendered December 14, 1992, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, to a term of 31/2 to 101/2 years, unanimously affirmed.
After realizing that defendant did not plead guilty to an "armed felony”, the sentencing court properly departed from the agreed upon sentence of 31/ 2 to 7 years and sentenced the defendant to a term of 31/2 to 101/2 years. As defendant made no assertion at the time of sentencing that he should be entitled to withdraw his guilty plea, or that his sentence should be reduced, his corresponding appellate claims are unpreserved and we decline to reach them in the interest of justice. Concur—Milonas, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.